i. Where the judge’s certificate to the bill of exceptions' fails to state that it is true, the writ of error will be dismissed.3. This defect is not cured by the fact that the bill of exceptions contains nothing but assignments of error upon the grounds taken in the motion for a new trial, and that such grounds appear in the record to have been certified as true by the presiding judge.Practice in the Supreme Court. February Term, 1880.“ I do certify that the foregoing bill of exceptions, with the record in the case, contains all the evidence material to a clear understanding of the errors complained of; and the clerk of the superior court of Jasper county is hereby required,” etc.It was replied that the facts stated in the motion for new trial appeared from the transcript of the record to have been certified as true by the judge, and the bill of exceptions consisted of nothing but assignments of error upon the grounds taken in such motion.The case was dismissed and the principles stated in the above head-notes enunciated.